Delehanty, J.
I am of the opinion that this judgment is right and should be affirmed. The defendant herein, notwithstanding its contention to the contrary, is not protected by, nor can it legally *839claim, that the terms of the receipt delivered plaintiff for the trunk in question, inured to its benefit as a connecting carrier. The case of White v. Weir, 33 App. Div. 145, relied upon by it as an authority for this pretension, was decided upon an entirely different state of facts from the case at bar and does not conflict in any manner with the long line of decisions, ending with the comparatively recent and well-considered one of Robinson v. New York & T. SS. Co., 63 App. Div. 211, which held in effect that where, as here, the first carrier only contracts for itself, namely, to carry to and deliver to a connecting carrier, the latter is not entitled to any exemptions by virtue of that contract; and that is so, even though the shipper knew that the matter expressed, in order to reach its destination, would have to go over other lines. In the case at bar the shipment was with the Century Express, and the receipt given therefor, while containing a number of exemptions, fails to reserve any but to itself. It is conceded that the Century Express delivered the trunk in question to the defendant, and the uncontradicted proof is that such delivery was in the same condition as the Century Company received it. Thus, under the terms of the receipt in question, the Century Company fully discharged its. obligation to plaintiff. As no provisions are found therein which in any way inure to the benefit of defendant company, it is difficult to understand how it can claim exemption from liability. It saw fit to receive plaintiff's trunk without a contract, and it was in duty bound to deliver to her the same in the condition received. It did not do so, and therefore liability attaches.
The measure of damages, in my opinion, was properly applied by the jury, and the verdict rendered conservative under the proof. Failing to find reversible error in any of the exceptions taken, I am of the opinion that the judgment and order appealed from •should be affirmed, with costs.
Seabury, J., concurs.
Judgment and order affirmed, with costs.